DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
     This Office Action responses to the Applicant’s Amendment filed on 08/26/2022 in which claims 1, 4-6, 8, 10 -11 and 13 have been amended.
      Claims 1-20 are pending for examination.

Allowable Subject Matter
    Claims 1-20 are allowed.
    The following is a statement of reasons for the indication of allowable subject matter:  
        The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.

         Regarding independent claim 1, the prior art does not teach or suggest the claimed invention having “comparing the time after program to a threshold time level to determine if a first condition is satisfied wherein the time after program is less than the threshold time level or a second condition is satisfied wherein the time after program is greater than the threshold time level; and selecting one of a first set of read offset values based on the time after program in response to satisfying the first condition, wherein the first set of read offset values is associated with a first threshold voltage offset bin of a plurality of threshold voltage offset bins, or a second set of read offset values based on a data state metric in response to satisfying the second condition”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 2-7, the claims have been found allowable due to their dependencies to claim 1 above. 

	Regarding independent claim 8, the prior art does not teach or suggest the claimed invention having “receiving a request to execute a read operation associated with data of a memory unit of the memory device; determining a time after program associated with the data of the memory unit; determining an operating characteristic associated with the memory unit; identifying, based on the time after program and the operating characteristic, a set of read offset values to apply in executing the read operation, wherein the set of read offset values is associated with a first threshold voltage offset bin of a set of threshold voltage offset bins; and executing the read operation using the set of read offset values”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 9-14, the claims have been found allowable due to their dependencies to claim 8 above. 

	Regarding independent claim 15, the prior art does not teach or suggest the claimed invention having “determining a time after program associated with the first data;

comparing the time after program to a threshold time level to determine if a first condition is satisfied wherein the time after program is less than the threshold time level or a second condition is satisfied wherein the time after program is greater than the threshold time level; and selecting one of a first set of read offset values based on the time after program in response to satisfying the first condition, wherein the first set of read offset values is associated with a first threshold voltage offset bin of a plurality of threshold voltage offset bins, or a second set of read offset values based on a data state metric in response to satisfying the second condition”, in combination of other limitations thereof as recited in the claim.
          Regarding claims 16-20, the claims have been found allowable due to their dependencies to claim 15 above. 

	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D DINH whose telephone number is (571)270-5375. The examiner can normally be reached Monday to Friday 8:00am 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH D DINH/Examiner, Art Unit 2827                                                                                                                                                                                                        
/HUAN HOANG/Primary Examiner, Art Unit 2827